DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Tajima (US 2013/0148782 A1).

	Regarding claim 1, Tajima discloses an imaging control apparatus (14; par. [0053], fig. 1), comprising: a hardware processor (75; par. [0100], fig. 9) that acquires a first imaging condition set as an imaging condition for a preliminary exposure  (pre-exposure) performed prior to a main exposure (main exposure) that performs an exposure of radiation on a subject (patient), wherein the hardware processor (75) performs control based on compatibility of the acquired first imaging condition and a second imaging condition input as an imaging condition for the subject (Abstract: “A main exposure condition determination unit determines main irradiation time, being one item of a main exposure condition, based on irradiation time in the pre-exposure, an integral dose in the pre-exposure, and a necessary dose required for production of the X-ray image. After that, the main exposure is performed immediately with the determined main irradiation time”; Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168] fig. 1-3, 7-12, 21).

	Regarding claim 2, Tajima discloses the imaging control apparatus according to claim 1, further comprising: a storage (14c, fig. 1, 9-10) that stores therein a plurality of the first imaging conditions in the preliminary exposure, each first imaging condition being linked with an examination condition (body portion) of the subject, wherein the hardware processor selects a first imaging condition corresponding to the examination condition from the plurality of first imaging conditions (par. [0097]-[0122], fig. 8-12).

	Regarding claim 3, Tajima discloses the imaging control apparatus according to claim 1, wherein: the hardware processor compares the first imaging condition to the second imaging condition to determine whether or not the second imaging condition falls within a range of the first imaging condition (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168], fig. 8, 12).

	Regarding claim 4, Tajima discloses the imaging control apparatus according to claim 3, wherein: when the hardware processor determines that the second imaging condition does not fall within the range of the first imaging condition, the hardware processor prohibits an exposure by a radiation imaging system including the imaging control apparatus, and prohibits generation of an exposure image based on the exposure (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168], fig. 8, 12).

	Regarding claim 5, Tajima discloses the imaging control apparatus according to claim 3, wherein: when the hardware processor determines that the second imaging condition does not fall within the range of the first imaging condition, the hardware processor outputs a warning command (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168], fig. 21).

	Regarding claim 6, Tajima discloses the imaging control apparatus according to claim 5, wherein: the warning command is a command relating to a behavior of a device, the command acting on vision of a user (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168], fig. 21).

	Regarding claim 7, Tajima discloses the imaging control apparatus according to claim 6, wherein: the command relating to the behavior of the device relates to a function of a hand switch (12, fig. 1-2) used by the user for operating the device (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168] fig. 1-2).

	Regarding claim 8, Tajima discloses the imaging control apparatus according to claim 1, wherein: the hardware processor notifies the user of information relating to the range of the first imaging condition (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168]).

	Regarding claim 9, Tajima discloses the imaging control apparatus according to claim 1, wherein: the hardware processor determines whether or not the second imaging condition falls within both ranges of a third imaging condition in the preliminary exposure and a fourth imaging condition in the main exposure (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168]).

	Regarding claim 10, Tajima discloses the imaging control apparatus according to claim 1, wherein: the hardware processor notifies the user of a range satisfying both a third imaging condition of the preliminary exposure and a fourth imaging condition of the main exposure (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168]).

	Regarding claim 11, Tajima discloses the imaging control apparatus according to claim 9, wherein: the fourth imaging condition of the main exposure includes a condition relating to a dose range per hour in the main exposure (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168]).

	Regarding claim 12, Tajima discloses the imaging control apparatus according to claim 1, wherein: the first imaging condition includes at least one of a condition relating to a cumulative dose range in the preliminary exposure, and a condition relating to an irradiation time range in the preliminary exposure (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168]).

	Regarding claim 13, Tajima discloses the imaging control apparatus according to claim 1, wherein: the first imaging condition includes a condition that relates to a geometrical arrangement (patient positioning) relating to an irradiation field in a radiation imaging system (2b; fig. 1) including the imaging control apparatus (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168]).

	Regarding claim 14, Tajima discloses the imaging control apparatus according to claim 13, wherein: the hardware processor controls the irradiation field based on the geometrical arrangement (Abstract; par. [0053]-[0065], [0091]-[0122], [0161]-[0168]).

	Regarding claim 15, Tajima discloses a radiation imaging system (2, fig. 1), comprising: a radiation irradiation apparatus (2a, fig. 1) that emits radiation for exposure; a radiation imaging apparatus (13, fig. 1) that generates image data of an exposure image by receiving the radiation exposure; and the imaging control apparatus according to claim 1 (Abstract; par. [0053]-[0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884